            Case 2:18-cr-00292-DWA Document 41 Filed 12/19/18 Page 1 of 1




    
                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA               )
                                           )
                 V.                        )   Criminal No. 18-292
                                           )
    ROBERT BOWERS                          )


                      MOTION TO APPOINT LEARNED COUNSEL

          AND NOW, comes the Defendant, Robert Bowers, through his counsel, First

    Assistant Federal Public Defender Michael J. Novara, and hereby respectfully

    moves that this Court appoint counsel “learned in the law applicable to capital

    cases.” See 18 U.S.C. § 3005.

          1.    As the court is aware, 18 U.S.C. § 3005 requires that at least one of the

    attorneys appointed for an individual who faces a potential death penalty have

    experience in capital cases.

          2.    Accordingly, undersigned counsel hereby moves the Court to appoint

    learned counsel in the present case.

                                           Respectfully submitted,


                                           s/ Michael J. Novara
                                           Michael J. Novara
                                           First Assistant Federal Public Defender
                                           Attorney I.D. No. 66434




    
           Case 2:18-cr-00292-DWA Document 41-1 Filed 12/19/18 Page 1 of 1




    
                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA              )
                                          )
                V.                        )   Criminal No. 18-292
                                          )
    ROBERT BOWERS                         )

                                 ORDER OF COURT

          AND NOW, to-wit, this ________ day of December, 2018, upon consideration

    of the within Motion to Appoint Learned Counsel, it is hereby ORDERED,

    ADJUDGED AND DECREED that said motion be and the same hereby is,

    GRANTED;

          IT IS FURTHER ORDERED that upon the recommendation of the Federal

    Public Defender, the court appoints Judy Clarke, Esq. to serve as the learned

    counsel for Robert Bowers.




                                    ___________________________________
                                    Donetta W. Ambrose
                                    Senior United States District Judge




    
